People v Juarez (2018 NY Slip Op 05969)





People v Juarez


2018 NY Slip Op 05969


Decided on September 6, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 6, 2018

Sweeny, J.P., Renwick, Manzanet-Daniels, Gische, Webber, JJ.


2004N 30222/15

[*1] In re The People of the State of New York, Respondent,
v Conrado Juarez, Defendant, Frances Robles, Nonparty Appellant. 
The Reporters Committee for Freedom of the Press and 57 Media Organizations, Amici Curiae.


Levine Sullivan Koch & Schulz, LLP, New York (Katherine M. Bolger of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diane N. Princ of counsel), for respondent.
Baker & Hostetler, LLP, Washington, D.C., (Mark I. Bailen of counsel), for amici curiae.

Upon remittitur from the Court of Appeals (_NY3d_, 2018 NY Slip Op 04684 [2018], appeal from an order, Supreme Court, New York County (Bonnie Wittner, J.), entered on or about August 4, 2016, which denied nonparty appellant's motions to quash subpoenas requiring her testimony and the production of notes relating to her jailhouse interview of the defendant in the underlying criminal proceeding, unanimously dismissed, without costs, as taken from a nonappealable order.
"[N]o appeal lies from an order arising out of a criminal proceeding absent specific statutory authorization" (Matter of People v Juarez , _NY3d_, 2018 NY Slip Op 04684 [2018]), quoting People v Santos , 64 NY2d 702, 704 [1984]). As pertinent to the issue in this case, "an order determining a motion to quash a subpoena . . . issued in the course of prosecution of a criminal action, arises out of a criminal proceeding for which no direct appellate review is authorized" (id. ; see  CPL art 450).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 6, 2018
CLERK